 

Execution Version

 



AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this "Agreement"), dated January
29, 2019, is entered into by and between ADMA Biologics, Inc., a Delaware
corporation (the "Company"), and Adam S. Grossman ("Executive").

 

PRELIMINARY STATEMENTS

 

The parties are currently bound by an Employment Agreement dated January 28,
2016 (the "Original Employment Agreement"). The Company and Executive wish to
replace the Original Employment Agreement with this amended and restated
employment agreement as provided herein (the "Agreement"), such Agreement to be
effective as of the date hereinabove provided (the "Effective Date").

 

NOW, THEREFORE, the parties hereto agree as follows:

 

STATEMENT OF AGREEMENT

 

Section 1. EMPLOYMENT

 

Section 1.1 Term; At-Will Employment.

 

Executive acknowledges and understands that employment with the Company is
“at-will,” which means the employment relationship can be terminated by either
party for no reason or for any reason not otherwise specifically prohibited by
law, at any time, with or without prior notice and with or without cause except
as provided herein. Nothing in this Agreement is intended to alter Executive’s
at-will employment status or obligate the Company to continue to employ
Executive for any specific period of time. Any statements or representations to
the contrary should be regarded by Executive as ineffective, and any
modification or change in Executive’s at-will employment status may only occur
by way of a writing signed by the parties hereto, and approved by the Board (as
defined below). For purposes of this Agreement, any reference to the "Term" of
this Agreement shall mean the duration of Executive’s employment with the
Company.

 

Section 1.2 Title and Duties.

 

(a)        During the Term, Executive shall continue to be employed as the
President and Chief Executive Officer of the Company. He shall further perform
such reasonable executive and managerial responsibilities and duties consistent
with the title and positions of President and Chief Executive Officer. Executive
shall report to the Board of Directors of the Company (the "Board"). Executive
shall devote substantially all of his business skill, time and effort to his
employment hereunder and, other than as specifically provided for herein, shall
not serve as an employee, director or consultant of any other entity without the
consent of the Board, provided, however, that he shall be entitled annually to
vacation and sick leave pursuant to policies adopted by the Company from time to
time for executive officers of the Company. It is understood that Executive may,
without the consent of the Company or the Board, continue to participate in the
ownership and serve on the board of directors of the businesses set forth on
Exhibit A hereto (subject to the limitations set forth on Exhibit A) (the
"Permitted Non-ADMA Activities"). In addition, Executive may serve on Boards of
Directors, Boards of Trustees or other similar positions for up to two company
or companies (whether for profit or not for profit) at any time that do not
compete with the Company and do not interfere with his ability to satisfy his
obligations hereunder; provided, however, that, with respect to for profit
entities, such service is subject to the approval of the Board (or a Committee
thereof), which shall not be unreasonably withheld or delayed. In addition,
Executive may manage his personal financial affairs and participate in civic and
charitable endeavors provided that such activities do not unreasonable interfere
with his ability to satisfy his obligations hereunder.

 



 

 

 

(b)       Executive currently serves on the Board and the Company shall, subject
to its fiduciary duties, continue to nominate him, and recommend his election,
to the Board during the Term. In the event that Executive's employment
terminates for any reason, he shall resign immediately from the Board, unless
otherwise mutually agreed. If he fails to do so, he will be deemed to have
violated the terms of this Agreement and he will be deemed to have resigned from
the Board.

 

Section 1.3 Place of Employment.

 

Executive's principal place of employment will be at the Company's offices at
5800 Park of Commerce Boulevard NW, Boca Raton, Florida 33487, unless mutually
agreed by the parties. The Company may, however, require Executive to reasonably
travel on business to an extent consistent with Executive's position.

 

Section 2. COMPENSATION

 

Section 2.1 Base Salary.

 

The Company shall pay Executive during the Term an annual base salary of
$536,000 (as it may increase (but not decrease), the "Base Salary") payable in
accordance with the payroll practices of the Company, subject to reduction by
any amounts received by Executive under any disability insurance policy provided
by the Company to Executive. Executive's overall compensation, including Base
Salary, option grants, and total bonus, shall be reviewed at least annually by
the Board for possible increase.

 

Section 2.2 Benefits.

 

During the Term, Executive shall be entitled to participate in all qualified
plans, group medical and disability insurance, holidays and other employee
benefits which the Company, in its sole discretion, may maintain from time to
time for the benefit of its executive employees in general, or, if the Company
should discontinue or cause to be discontinued any such benefits, then similar
benefits, if any, as may be provided by the Company to its employees in general.

 

Section 2.3 Annual Bonus Opportunity.

 

Commencing in the year beginning January 1, 2019, Executive shall be entitled to
an annual cash bonus, the target of which is fifty-five percent (55%) of the
Base Salary, which target may increase but shall not decrease, based upon the
attainment of certain performance milestones and objectives established by the
Board (acting through its Compensation Committee) in consultation with the
Executive. The "Target Bonus," if any (as determined in the sole discretion of
the Board (acting through its Compensation Committee)), shall be payable no
later than March 15 of the year after the year in which the performance relates
so long as Executive is employed on December 31 of the performance year, except
as otherwise specified in Section 3.2.

 



- 2 - 

 

 

Section 2.4 Expenses.

 

Executive shall be entitled to receive prompt reimbursement for all reasonable
business expenses incurred by him in the performance of his duties for the
Company, as soon as possible after such expenses are submitted, in accordance
with the policies and procedures adopted by the Company from time to time for
executive officers of the Company, but in no event later than December 31 of the
year following the year in which the expense was incurred. Executive shall
furnish appropriate documentation of such expenses, including documentation
required by the Internal Revenue Service.

 

Section 2.5 Option Grants.

 

(a)       As of the Effective Date, Executive has been granted options to
purchase shares of common stock, par value $0.001 per share (the "Shares"), of
the Company (the "Options"). Notwithstanding anything contained in the option
grants, the Company and the Executive have agreed that (i) if the Executive's
employment is terminated by the Company or its successor for any reason other
than Cause (as defined below) or by the Executive for Good Reason (as defined
below) immediately preceding or within two years after a Change of Control (as
defined below) of the Company, all Shares underlying such Options, as well as
all Shares underlying any other options granted in the future to Executive by
the Company, shall be immediately vested and exercisable upon such termination
of employment and such Options (and future options) shall remain exercisable
until the earlier of the second anniversary of the Executive's termination of
employment or the expiration of the ten-year term of the Options (and any future
options), and (ii) if the Executive's employment is terminated by the Company or
its successor for any reason other than Cause, by the Executive for Good Reason,
or as a result of the Executive's death or Disability (as defined below) and
clause (i) above does not apply, the portion of such Options (and any future
options) that would have vested and become exercisable on or before the first
anniversary of the Executive's termination of employment had his employment with
the Company continued will become immediately vested and exercisable upon such
termination of employment and shall remain exercisable until the earlier of the
second anniversary of the Executive's termination of employment or the
expiration of the ten-year term of the Options (and any future options).

 

(b)       For purposes of this Agreement, "Change of Control" means the
occurrence, in a single transaction or in a series of related transactions, of
any one or more of the following events:

 



- 3 - 

 

 

(i)       any person or group (within the meaning of Section 13(d) or 14(d) of
the Securities Exchange Act of 1934, as amended) that is not an Affiliate (as
defined below) becomes the owner, directly or indirectly, of voting securities
of the Company representing fifty percent (50%) or more of the combined voting
power of the Company's then outstanding voting securities other than by virtue
of a merger, consolidation or similar transaction;

 

(ii)       there is consummated a merger, consolidation or similar transaction
including a sale of substantially all of the assets of the Company involving
(directly or indirectly) the Company if, immediately after the consummation of
such merger, consolidation or similar transaction, the stockholders of the
Company immediately prior thereto do not own, directly or indirectly, either (A)
outstanding voting securities representing more than fifty percent (50%) of the
combined outstanding voting power of the surviving entity in such merger,
consolidation or similar transaction or (B) more than fifty percent (50%) of the
combined outstanding voting power of the parent of the surviving entity in such
merger, consolidation or similar transaction; or

 

(iii)       any person or group (within the meaning of Section 13(d) or 14(d) of
the Securities Exchange Act of 1934, as amended) that is not an Affiliate
acquires by sale, lease, license or other transaction all or substantially all
of the consolidated assets of the Company; or

 

(iv)       during any consecutive twelve-month period, the following individuals
cease for any reason to constitute a majority of the number of directors then
serving: individuals who, on the date hereof, constitute the Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company's stockholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the date hereof or whose appointment, election or nomination for election was
previously so approved or recommended;

 

provided, however, that solely for purposes of Section 3.2(b)(i) and 3.2(b)(ii),
(x) such transaction or series of transactions shall not constitute a Change of
Control unless a person or group acquires "more than fifty percent (50%)" of
combined voting power of the Company and (y) no such transaction or series of
related transactions shall constitute a Change of Control under any clause under
this subsection (b) unless such transaction or transaction also qualifies as a
change in ownership or control of the Company within the meaning of Treasury
Regulation Section 1.409A-3(i)(5)(v) or (vi) or a change in ownership of a
substantial portion of the Company's assets within the meaning of Treasury
Regulation Section 1.409A-3(i)(5)(vii). For purposes of this Agreement,
"Affiliate" means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with, such Person.
For purposes of this definition, "control" (including with correlative meanings,
the terms "controlling", "controlled by" or "under common control with"), as
used with respect to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such person, whether through the ownership of voting securities or by contract
or otherwise, and "Person" means an individual, a partnership, a joint venture,
a corporation, an association, a trust, an estate or other entity or
organization, including a government or any department or agency thereof.

 



- 4 - 

 

 

Section 3. TERMINATION OF EMPLOYMENT

 

Section 3.1 Termination by the Company.

 

(a)       Death. Executive's employment pursuant to this Agreement shall
terminate upon Executive's death. In such event any amounts payable to Executive
pursuant to Section 3.2 shall be paid directly to Executive's estate.

 

(b)       Disability. In the event that Executive is, because of a Disability
(as defined), incapable of performing his duties hereunder, the Company shall
have the right to terminate Executive's employment hereunder upon written notice
to Executive. "Disability" or "Disabled" shall mean any physical or mental
ailment or incapacity as determined by a licensed physician agreed to by the
Company and Executive (or in the event that Executive and the Company cannot so
agree, by a licensed physician agreed upon by a physician selected by Executive
and a physician selected by the Company), which prevents Executive from
performing the duties incident to Executive's employment hereunder which has
continued for a period of either (i) one hundred eighty (180) consecutive days
in any 12-month period or (ii) one hundred eighty (180) total days in any
12-month period, and which can reasonably be expected to be of a permanent
duration, or is expected to result in death. Executive shall permit such
physician to examine Executive from time to time prior to Executive being
determined to be Disabled, as reasonably requested by the Company, to determine
whether Executive has suffered a Disability hereunder.

 

(c)       Breach of Agreement. In the event that Executive materially breaches,
or fails to comply with, any of the provisions of this Agreement, the Company
shall have the right to terminate Executive's employment hereunder (i) if upon
notice from the Company, Executive fails, in the reasonable judgment of the
Board, to cure such breach or failure to comply, if curable, within 30 days, and
(ii) immediately upon notice to Executive if such breach or failure to comply
cannot be cured.

 

(d)       Cause. The Company shall have the right to terminate Executive's
employment hereunder for cause. The term "Cause" shall mean: (i) dishonesty,
fraud, or any act involving moral turpitude, which results, or is reasonably
likely to result in material harm to the Company, (ii) willful disobedience or
insubordination, which results, or is reasonably likely to result, in material
harm to the Company, (iii) intentional or gross neglect of the performance of
his duties as set forth herein, (iv) intentional withholding or nondisclosure of
material information to the Company, (v) acting for a party whose interests are
known to the Executive to be adverse to the Company, which results, or is
reasonably likely to result in material harm to the Company, or (vi) being
convicted of a felony. If such alleged event of Cause is susceptible to cure,
the Company shall provide 30 days written notice and may only terminate for
Cause if Executive has failed to cure or take reasonable steps to cure such
alleged event of Cause, provided, however, that such reasonable steps, which are
taken within 30 days of notice, leads to a cure within no more than 60 days. To
terminate Executive's employment for "Cause" (i) the Company must provide
Executive with a termination notice that (a) states that Executive is being
terminated for Cause, (b) indicates the subsection above that the Company is
relying on, and (c) provides reasonable detail of the facts providing the basis
for that reliance; and (ii) the Company must provide Executive with a right to
be heard by the Board, with his counsel present if he so elects, before taking
such action to terminate his employment. For purposes hereof, no act shall be
deemed "willful" or "intentional' unless done, or omitted to be done, in bad
faith or not in the best interests of the stockholders.

 



- 5 - 

 

 

(e)       Involuntary Termination. The Company shall have the right to terminate
Executive's employment hereunder, and Executive shall have the right to resign
at any time, for any reason or for no stated reason.

 

Section 3.2 Rights of Executive Upon Termination.

 

(a)       In the event that Executive's employment is terminated (i) pursuant to
Sections 3.1(a) or (b), (ii) by the Company pursuant to Section 3.1(c), (iii) by
the Company with Cause pursuant to Section 3.1(d) or (iv) due to a resignation
by Executive pursuant to Section 3.1(e) without Good Reason (as defined), the
Company shall have no further obligation to Executive under this Agreement
except for payment to Executive of (A) his accrued, but unpaid Base Salary
through the date of termination, (B) any unreimbursed expenses, subject to any
right of set-off, and (c) if terminated pursuant to Sections 3.1(a) or (b), the
Company will reimburse Executive (or his qualified beneficiaries) for the same
portion of Executive's family COBRA health insurance premium (if continued
coverage under COBRA is elected) that it paid during the Executive's employment
for at least 12 months after the date of Executive's termination and the
Executive or his estate shall be entitled to any unpaid annual bonus from any
prior performance year.

 

(b)       In the event that Executive's employment is terminated (i) by the
Company pursuant to Section 3.1(e) without Cause, (ii) due to a resignation by
Executive pursuant to Section 3.4 for Good Reason or (iii) any termination
resulting from a Change of Control in which this Agreement is not assumed by the
successor to the Company (if assumption is required for this Agreement to be
binding upon such successor), the Company shall have no further obligation to
Executive under this Agreement except for payment to Executive of (A) his
accrued, but unpaid Base Salary through the date of termination, (B) any
unreimbursed expenses, subject to any right of set-off, (C) in the event the
Executive elects continued coverage under COBRA, the Company will reimburse
Executive for the same portion of Executive's family COBRA health insurance
premium that it paid during the Executive's employment up until the earlier of
(i) the date 12 months after the date of Executive's termination and (ii) the
date on which the Executive is eligible for comparable health benefits with
another company or business entity; provided, however, that in the event
Executive's employment is terminated for the reasons stated above in this
Section 3.2(b) immediately preceding or within two years following a Change of
Control (including, without limitation, the failure of a successor to assume),
the Company will reimburse Executive for the same portion of Executive's family
COBRA health insurance premium that it paid during the Executive's employment up
until the earlier of (i) the date 18 months after the date of Executive's
termination and (ii) the date on which the Executive is eligible for comparable
health benefits with another company or business entity, (D) any Target Bonus
that has not been paid from the prior performance year to the extent the Board
of Directors has determined in good faith that the goals have been attained,
payable within 30 days of the date of termination, (E) a severance payment equal
to one year Base Salary plus Target Bonus payable in 12 monthly, equal
installments after termination; provided, however, that in the event Executive's
employment is terminated for the reasons stated above in this Section 3.2(b)
immediately preceding or within two years following a Change of Control
(including, without limitation, the failure of a successor to assume), such
severance payment will be equal to 18 months Base Salary plus one and a half
times the Target Bonus, payable in a lump sum within five business days of his
termination, and (F) the accelerated vesting of the Shares underlying the
Options as provided under Section 2.5, as applicable.

 



- 6 - 

 

 

Section 3.3 Obligations of Executive Following Termination. In the event that
Executive's employment is terminated pursuant to Section 3.1, Executive shall
have no further obligations hereunder, except that if Executive's employment was
terminated under Section 3.1(c), (d) or (e), he shall (i) provide reasonable
cooperation to the Company without charge to the Company (but subject to
reimbursement by the Company of any reasonable out-of-pocket costs incurred by
Executive in the course of such cooperation and obligations he may have to a
subsequent employer) as to matters within Executive's personal knowledge, and
(ii) remain obligated pursuant to Section 4. For the avoidance of doubt,
"reasonable cooperation" (i) shall mean that (a) it shall not unreasonably
interfere with Executive's then current employment or business activities, (b)
it will not extend beyond 12 months following Executive's date of termination of
employment, and (ii) shall not be required by Executive if his engaging in such
cooperation would be against Executive's best interests or otherwise be a
conflict for Executive (which would include, among other things, having to act
in respect of any matter that would be adverse to Executive's then current
employer).

 

Section 3.4 Good Reason; Notice of Termination.

 

(a)       Resignation for "Good Reason" shall mean resignation by Executive from
his employment hereunder following (i) a material breach by the Company of any
of the terms and provisions of this Agreement, (ii) a diminution in Executive's
title, authority, duties or responsibilities from title, authority, duty or
responsibilities consistent with the positions of President and Chief Executive
Officer which, for the sake of clarity, shall include Executive no longer
serving as President or Chief Executive Officer or reporting directly to the
Board, or (iii) the relocation of the Executive’s principal place of business by
more than 30 miles without the consent of Executive.

 

(b)       The date of termination of employment without Cause shall be the date
specified in a written notice of termination from the Company to Executive.
Resignation by Executive for Good Reason shall be communicated by delivery to
the Company of a written notice from Executive stating that Executive shall
resign for Good Reason, stating the particulars thereof, and the effective date
of the resignation being no later than 180 days from the date of the delivery of
the notice (and no sooner than 30 business days). The Company shall have 30 days
from the receipt of such notice to effect a cure of the actions or conditions
constituting Good Reason, if and to the extent that such actions or conditions
are subject to cure in the reasonable judgment of the Board. Upon a cure or
correction thereof by the Company, such actions shall no longer constitute Good
Reason for purposes of this Agreement. Notwithstanding the foregoing, an event
or condition shall not constitute Good Reason for purposes of this Agreement
unless Executive terminates his employment as a result of such event or
condition no later than one year after the initial occurrence of such event or
condition.

 



- 7 - 

 

 

Section 4. COVENANTS

 

Section 4.1 Restrictive Covenants.

 

(a)       Non-Competition. Executive absolutely and unconditionally covenants
and agrees that for the period commencing on the Effective Date of this
Agreement, and continuing during his employment with the Company and for a
period of 12 months thereafter (the "Restrictive Period"), Executive will not,
either directly or indirectly, solely or jointly with any other person or
persons, as an employee, consultant or advisor, or as an individual proprietor,
partner, stockholder, director, officer, joint venturer, investor, lender or in
any other capacity (whether or not engaged in business for profit), engage or
participate in a Competing Business. Nothing herein contained shall, however,
prohibit Executive's acquisition or ownership of (i) stock or securities listed
on a national or regional securities exchange or the Nasdaq Stock Market, so
long as such investments, in the aggregate, in any particular business
enterprise constitute less than five percent (5%) of the total issued and
outstanding stock and securities of such enterprise or (ii) passive investment
in units or other interests in private equity or hedge funds to similar
investment vehicles. The term "Competing Business" means (i) the manufacture and
sale of IGIV and hyperimmune IG, (ii) plasma collection, (iii) the manufacture
of plasma products competitive with products manufactured by or under
development by the Company, (iv) the manufacture of vaccines to stimulate
hyperimmune donors, and (v) any other specific business being conducted by the
Company during the Term. Without limitation to the foregoing (and the
obligations on Executive herein set forth), nothing herein shall restrict the
Executive from owning, managing or providing services to any of the Permitted
Entities; provided however, that during Executive's employment, such actions
cannot violate Section 1.2.

 

(b)       Non-Solicitation. Executive absolutely and unconditionally covenants
and agrees that during the Restrictive Period, Executive will not, either
directly or indirectly, for any reason, whether for Executive's own account or
for the account of any other person, natural or legal, without the prior written
consent of the Company: (i) solicit, employ, deal with or otherwise interfere
with any contract or relationship of the Company with any employee, officer,
director or any independent contractor of the Company, while such person or
entity is employed by or associated with the Company or in the case of former
employees within one year of the termination of such person's employment with
the Company during the Restrictive Period, unless such person was terminated
without cause by the Company, (ii) solicit, accept, deal with or otherwise
interfere with any contract or relationship of the Company with any independent
contractor, customer, client or supplier of the Company or with any person,
natural or legal the effect of which would have an adverse effect on the
Company, or (iii) solicit or otherwise interfere with any existing or proposed
contract between the Company and any other person, natural or legal. Without
limitation to the foregoing, Executive may continue to work with any independent
contractor, customer, client or supplier of the Company, or with any person,
natural or legal, who or which has had a previous relationship with any of the
Permitted Entities and which may continue to have such a relationship while
honoring any commitments or obligations that it may have with the Company or
with whom the Executive had a preexisting relationship prior to the Executive’s
employment with the Company.

 



- 8 - 

 

 

(c)        Use and Treatment of Confidential Information. Executive agrees not
to disclose, divulge, publish, communicate, publicize, disseminate or otherwise
reveal, either directly or indirectly, any Confidential Information to any
person, natural or legal who is not affiliated with the Company (i.e.,
employees, stockholders and directors), otherwise bound by an agreement with the
Company or obligation of confidentiality for the benefit of the Company or in
need of such information in connection with services to be provided for the
benefit of the Company. The term "Confidential Information" means all
information in any form relating to the past, present or future business
affairs, including without limitation, research, development or business plans,
operations or systems, of the Company or a person not a party to this Agreement
whose information the Company has in its possession under obligations of
confidentiality, which is disclosed by the Company to Executive or which is
produced or developed while Executive is an owner of, employee or director of
the Company. The term "Confidential Information" shall not include any
information of the Company which (i) becomes publicly known through no wrongful
act of Executive, (ii) is received from a person not a party to this Agreement
who is free to disclose it to Executive, or (iii) is lawfully permitted or
required to be disclosed to any governmental agency or is otherwise required to
be disclosed by law, subpoena or court order but only to the extent of such
requirement, provided however, that before making such disclosure Executive
shall give the Company, to the extent reasonably possible, an adequate
opportunity to interpose an objection or take action to assure confidential
handling of such information. Notwithstanding the foregoing, Executive may
disclose Confidential Information without violating this Section 4.1(c) to the
extent reasonably necessary in any dispute proceeding involving Executive's
right to enforce the terms of this Agreement. Executive (i) may make and retain
electronic copies of his contact list and calendar without violating this
Section 4(d) and (ii) may retain any documentation relevant to and reasonably
necessary to file his income tax returns, in each case. This Agreement also is
not intended to, and shall not in any way prohibit, limit or otherwise interfere
with the Executive’s protected rights under federal, state or local law to
without notice to the Company: (i) communicate or file a charge with a
government regulator; (ii) participate in an investigation or proceeding
conducted by a government regulator; or (iii) receive an award paid by a
government regulator for providing information.

 

(d)       Ownership and Return of Confidential Information. All Confidential
Information disclosed to or obtained by Executive in tangible form (including,
without limitation, information incorporated in computer software or held in
electronic storage media) shall be and remain the property of the Company. All
Confidential Information possessed by Executive at the time he ceases employment
with the Company shall be returned to the Company at such time. Upon the return
of Confidential Information, it shall not thereafter be retained in any form, in
whole or in part, by Executive.

 



- 9 - 

 

 

(e)       Work Product Assignment. Executive hereby assigns to the Company all
of his right, title and interest in and to, and shall disclose promptly to the
Company, any and all work product, developments, processes, inventions, ideas
and discoveries, and works of authorship developed, discovered, improved,
authored, derived, invented or acquired by Executive during the period of his
employment by the Company (collectively, "Work Product"), whether or not during
business hours, that are either related to the scope of Executive's employment
by the Company or make use, in any manner, to the dedicated resources of the
Company, and agrees that such Work Product shall be and shall remain the
exclusive property of the Company. The parties hereto understand that the term
Work Product includes, but is not limited to, all work product developed,
discovered, improved, authored, derived, invented or acquired by Executive that:
(i) incorporates or reflects any Confidential information, (ii) relates to the
business of the Company or the Company's actual or anticipated research and
development with respect to Confidential Information, or (iii) results from any
work performed by Executive for the Company. Work Product shall not include
anything relating to a Corporate Opportunity (as defined below) with respect to
which the Board has made a determination not to pursue, as described below.
Without limitation to the foregoing (and the obligations on Executive herein set
forth), nothing herein shall restrict the ability of any of the Permitted
Entities to continue the conduct of their existing business.

 

(f)       Right of First Refusal of Business Opportunities for the Company.
Notwithstanding anything herein to the contrary, in the event that during the
Restrictive Period Executive is offered or presented or otherwise acquires
knowledge of a potential transaction or matter which involves the business of
the Company as then conducted (or is related thereto, or a business the Company
is then contemplating entering) and may be an investment or business opportunity
or of prospective economic or competitive advantage to the Company (a "Corporate
Opportunity"), irrespective of whether Executive believes that the Company would
be able (financially or otherwise) or willing to pursue such Corporate
Opportunity, and provided the Executive is receiving severance from the Company
during said Restricted Period, Executive shall, prior to taking or failing to
take any reasonable action that would prevent the Company from pursuing such
Corporate Opportunity, offer to the Company the right to pursue such Corporate
Opportunity for the benefit of the Company. If the Company, by vote of the Board
(not including Executive if then a member of the Board, or any designee or
relative of Executive then a member of the Board), does not determine to pursue
such Corporate Opportunity within ten business days of its presentation to the
Company, Executive shall be free to pursue such Corporate Opportunity or
otherwise dispose of such Corporate Opportunity as Executive shall in its
discretion determine. For purposes of the foregoing, the business of the Company
shall be limited to the development, manufacturing, marketing and sale of plasma
derived products or products produced from plasma. Furthermore, a Corporate
Opportunity shall not include any investment or business opportunity in the
medical device business (to the extent that the Company is not then in the
medical device business). Without limitation to the foregoing (and the
obligations on Executive herein set forth), nothing herein shall restrict the
ability of any of the Permitted Entities to continue the conduct of their
existing business.

 

(g)       Remedies upon Breach. The parties acknowledge that Confidential
Information and the other protections afforded to the Company by this Agreement
are valuable and unique and that any breach of any of the covenants contained in
this Section 4.1 will result in irreparable and substantial injury to the
Company for which it will not have an adequate remedy at law. In the event of a
breach or threatened breach of any of the covenants contained in this Section
4.1, the Company may seek from any court having jurisdiction, with respect to
Executive, temporary, preliminary and permanent injunctive relief prohibiting
any such breach, as well reimbursement for all reasonable costs, including
attorneys' fees, incurred in enjoining any such breach (if the Company is
successful in getting injunctive relief; provided however, that in the event
that Company is not successful it shall reimburse Executive for his reasonable
costs, including attorneys' fees, related thereto). Any such relief shall be in
addition to and not in lieu of any appropriate relief in the way of monetary
damages and equitable accounting of all earnings, profits and other benefits
arising from such violation, which rights shall be cumulative and in addition to
any other rights or remedies to which the Company may be entitled.

 



- 10 - 

 

 

Section 4.2 Non-Disparagement.

 

During the Term, and thereafter, (i) Executive agrees not to defame, disparage
or criticize the Company, its business plan, procedures, products, services,
development, finances, financial condition, capabilities or other aspect of its
business, or any of its stockholders in any medium (whether oral, written,
electronic or otherwise, whether currently existing or hereafter created), to
any person or entity not affiliated with the Company, without limitation in
time, and (ii) Company agrees not to defame, disparage or criticize Executive in
any medium (whether oral, written, electronic or otherwise, whether currently
existing or hereafter created), to any person or entity not affiliated with the
Company, without limitation in time. Notwithstanding the foregoing sentence, the
Company and Executive may confer in confidence with its/his advisors and make
truthful statements as required by law. This Section 4.2 shall survive any
termination of Executive's employment and any termination of this Agreement. The
Company shall request that each executive of the Company who enters into an
employment agreement be similarly bound. Notwithstanding the foregoing, this
Section 4.2 shall not apply to truthful statements made in the course of sworn
testimony in administrative, judicial or arbitral proceedings or normal
competitive statements.

 

Section 4.3 No Other Severance Benefits.

 

Except as specifically set forth in this Agreement, Executive covenants and
agrees that he shall not be entitled to any other form of severance benefits
from the Company, including, without limitation, benefits otherwise payable
under any of the Company's regular severance policies, in the event his
employment hereunder ends for any reason and, except with respect to obligations
of the Company expressly provided for herein, upon payment of any severance
payable to Executive hereunder, as a condition to receiving any severance
payable to Executive hereunder, Executive unconditionally releases the Company
and its subsidiaries and affiliates, and their respective directors, officers,
employees and stockholders, or any of them, from any and all claims, liabilities
or obligations under any severance or termination arrangements of the Company or
any of its subsidiaries or affiliates other than (i) rights to enforce the terms
of this Agreement that are intended to survive its termination, including,
without limitation, Section 3.2 and 12.6 and (ii) vested rights under any other
employee benefit plan, rights to indemnification under this Agreement or any
other Indemnification Agreement, and rights with respect to Options or other
equity awards. The Company shall provide Executive such release no later than
three days following Executive's termination of employment, which will require
that Executive (i) execute and deliver such release to the Company within the
time prescribed therein, but in no event later than 50 days after the date of
Executive's termination of employment, and (ii) not revoke such release pursuant
to any revocation rights afforded by law.

 



- 11 - 

 

 

Section 5. TAX PROVISIONS

 

Section 5.1 Section 409A.

 

(a)       It is the intention of the parties that this Agreement be exempt from
or comply with the provisions of Section 409A of the Internal Revenue Code of
1986, as amended (the "Code"), and Treasury Regulations and other Internal
Revenue Service guidance promulgated thereunder (the "Section 409A").
Accordingly, this Agreement, including, but not limited to, any provisions
relating to severance payments, may be amended from time to time as may be
necessary or appropriate to comply with Section 409A. All references hereunder
to termination of the Executive's employment with the Company shall mean
"separation from service" (as such term is defined in Section 409A). Executive's
right to receive any installment payments pursuant to this Agreement shall be
treated as a right to receive a series of separate and distinct payments.
Further, notwithstanding anything else to the contrary in this Agreement, if (i)
Executive is entitled to receive payments or benefits under this Agreement by
reason of his separation from service other than as a result of his death, (ii)
Executive is a "specified employee" (within the meaning of Section 409A), for
the period in which the payment or benefits would otherwise commence, and (iii)
such payment or benefit would otherwise subject Executive to any tax, interest
or penalty imposed under Section 409A if the payment or benefit would commence
within six months of a termination of Executive's employment with the Company,
then such payment or benefit required under this Agreement will not commence
until the first day that is at least six months after the termination of
Executive's employment and such first payment will include all amounts that
would have been payable if no delay had been required, , plus an amount (the
“Delayed Earnings Payment”) equal to the greater of (i) interest computed from
the date on which each such delayed payment otherwise would have been made to
Executive until the date of payment, computed at the national average annual
rate of interest payable on jumbo six-month bank certificates of deposit, as
quoted in the business section of the most recently published Sunday edition of
The New York Times preceding Executive’s separation from service, or (ii) the
actual earnings of the rabbi trust established pursuant to Section 5.1(b) below.

 

(b)       In the event that Executive is subject to the six-month delay referred
to above, the Company shall, within five business days of the date of
termination, establish an irrevocable grantor trust (a "rabbi trust"), appoint a
federally or state chartered bank or trust company as the trustee for such rabbi
trust and contribute that amount of funds to satisfy the compensation that is
payable on the six month anniversary in the rabbi trust. The needed assets of
such rabbi trust shall be used solely to make the severance payments (and
Delayed Earnings Payment set forth in Section 5.1(a)) to the Executive as
required under this Agreement (or to reimburse the Company for severance
payments and Delayed Earnings Payment it makes to the Executive); or to satisfy
the claims of the Company's unsecured general creditors in the event of the
Company's insolvency or bankruptcy. The rabbi trust may be terminated and any
remaining assets therein shall revert to the Company after the Executive has
received all of the severance payments and Delayed Earnings Payment to which he
is entitled hereunder. Notwithstanding the foregoing, no rabbi trust shall be
established if the funding of the rabbi trust would subject the Executive to
acceleration of taxation and tax penalties under Section 409A(b) of the Code.

 



- 12 - 

 

 

Section 5.2 Excess Parachute Excise Tax. Anything in this Agreement to the
contrary notwithstanding, in the event it shall be determined that any payment,
award, benefit or distribution (including any acceleration) by the Company or
any entity which effectuates a transaction described in Section 280G(b)(2)(A)(i)
of the Code to or for the benefit of the Executive (whether pursuant to the
terms of this Agreement or otherwise, but determined before application of any
reductions required pursuant to this Section 5.2) (a "Payment") would be subject
to the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred with respect to such excise tax by the Executive (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the "Excise Tax"), the Company will automatically
reduce such Payments to the extent, but only to the extent, necessary so that no
portion of the remaining Payments will be subject to the Excise Tax, unless the
amount of such Payments that the Executive would retain after payment of the
Excise Tax and all applicable Federal, state and local income taxes without such
reduction would exceed the amount of such Payments that the Executive would
retain after payment of all applicable Federal, state and local taxes after
applying such reduction. Unless otherwise elected by the Executive, to the
extent permitted under Code Section 409A, such reduction shall first be applied
to any severance payments payable to the Executive under this Agreement, then to
the accelerated vesting on any equity awards, starting with stock options and
stock appreciation rights reversing accelerated vesting of those options and
stock appreciation rights with the smallest spread between fair market value and
exercise price first and after reversing the accelerated vesting of all stock
options and stock appreciation rights, thereafter reversing accelerated vesting
of restricted stock, restricted stock units and performance shares, performance
units or other similar equity awards on a pro rata basis.

 

All determinations required to be made under this Section 5.2, including the
assumptions to be utilized in arriving at such determination, shall be made by
the Company's independent auditors or such other certified public accounting
firm of national standing reasonably acceptable to the Executive as may be
designated by the Company (the "Accounting Firm") which shall provide detailed
supporting calculations both to the Company and the Executive within 15 business
days of the receipt of notice from the Executive that there has been a Payment,
or such earlier time as is requested by either the Company or the Executive. All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
If the Accounting Firm determines that no Excise Tax is payable by the
Executive, it shall furnish the Executive with a written opinion to such effect.
Any determination by the Accounting Firm shall be binding upon the Company and
the Executive.

 

Section 6. GENERAL PROVISIONS

 

Section 6.1 Notice.

 

Any notice required or permitted hereunder shall be given in writing and shall
be deemed effectively given upon the earliest of (i) personal delivery,
(ii) actual receipt or (iii) the third full day following deposit in the United
States mail with postage prepaid, addressed to the Company at its principal
offices, to the attention of the Board with a copy to the Secretary, or, if to
Executive, to such home or other address as Executive has most recently provided
in writing to the Company. The parties also agree, in addition, to provide a
copy of such communication via email, as an additional courtesy copy which, in
and of itself, shall not constitute notice.

 



- 13 - 

 

 

Section 6.2 Assignment; Binding Effect.

 

Neither Executive nor the Company may assign this Agreement without the prior
written consent of the other party, except that the Company may assign this
Agreement to any affiliate thereof, or to any subsequent purchaser of the
Company or all or substantially all of the assets of the Company, or by
operation of law. This Agreement shall automatically be deemed assigned to an
acquirer in the event of a Change of Control. This Agreement shall be binding
upon the heirs, executors, and administrators of Executive.

 

Section 6.3 Choice of Law; Consent to Jurisdiction; Waiver of Jury Trial.

 

THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED IN ACCORDANCE WITH AND ENFORCED
UNDER THE LAWS OF THE STATE OF NEW JERSEY. ALL SUITS, ACTIONS OR PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT, SHALL BE BROUGHT IN A STATE OR
FEDERAL COURT LOCATED IN THE STATE OF NEW JERSEY, WHICH COURTS SHALL BE THE
EXCLUSIVE FORUM FOR ALL SUCH SUITS, ACTIONS OR PROCEEDINGS. EXECUTIVE AND THE
COMPANY HEREBY WAIVE ANY OBJECTION WHICH HE OR IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE IN ANY SUCH COURT OR ANY SUCH SUIT, ACTION OR PROCEEDING.
EXECUTIVE AND THE COMPANY HEREBY IRREVOCABLY CONSENT AND SUBMIT THEMSELVES TO
THE JURISDICTION OF THE COURTS OF THE STATE OF NEW JERSEY FOR THE PURPOSES OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF THIS AGREEMENT. EXECUTIVE AND THE
COMPANY HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND AGREE THAT ANY SUCH
SUIT, ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
EXECUTIVE SHALL BE REIMBURSED FOR HIS REASONABLY INCURRED LEGAL FEES AND
EXPENSES IF HE PREVAILS ON ANY MATERIAL ISSUE WHICH IS A SUBJECT OF SUCH SUIT,
ACTION OR PROCEEDING.

 

Section 6.4 Amendment; Waiver.

 

No modification, amendment or termination of this Agreement shall be valid
unless made in writing and signed by the parties hereto, and approved by the
Board (but not including Executive). Any waiver by any party of any violation
of, breach of or default under any provision of this Agreement, by the other
party shall not be construed as, or constitute, a continuing waiver of such
provision, or waiver of any other violation of breach of or default under any
other provision of this Agreement.

 



- 14 - 

 

 

Section 6.5 Withholding of Taxes.

 

The Company may withhold from any amounts payable under this Agreement all
federal, state, city or other taxes as shall be required to be withheld pursuant
to any law or government regulation or ruling.

 

Section 6.6 Severability.

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent
possible without invalidating the remaining provisions hereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

Section 6.7 Survival of Certain Obligations.

 

The obligations of the Company and Executive set forth in this Agreement which
by their terms extend beyond or survive the termination of the Term shall not be
affected or diminished in any way by the termination of the Term.

 

Section 6.8 Headings.

 

The headings in this Agreement are intended solely for convenience and shall be
disregarded in interpreting it.

 

Section 6.9 Entire Agreement.

 

On the Effective Date, this Agreement sets forth the entire understanding of the
parties to this Agreement regarding the subject matter hereof and supersedes all
prior agreements, arrangements, communications, representations and warranties,
whether oral or written, between the parties regarding the subject matter
hereof. Any prior employment or similar agreement between Executive and the
Company (or any subsidiary thereof) (including the Original Employment
Agreement, each, a "Prior Agreement"), whether written or oral, shall be null
and void from and after the Effective Date of this Agreement and Executive shall
not be entitled to any rights or remedies under, or payment of any amounts
pursuant to, any Prior Agreements, and neither the Company nor any subsidiary
shall have any further obligation to Executive under any Prior Agreements.

 

Section 6.10 Third Parties.

 

Nothing expressed or implied in this Agreement is intended, or shall be
construed, to confer upon or give any person or entity other than the Company
and Executive any rights or remedies under, or by reason of, this Agreement.

 

Section 6.11 Attorney Fees.

 

The Company agrees to pay or reimburse Executive's legal fees incurred in
connection with the negotiation and review of this Employment Agreement in an
amount up to $10,000, which shall be paid within 30 days of the Company's
receipt of an invoice. All reasonable legal fees paid or incurred by Executive
in any litigation or dispute to enforce Executive's rights hereunder shall be
paid or reimbursed by the Company if Executive is the prevailing party in such
litigation or dispute.

 



- 15 - 

 

 

Section 6.12 Indemnification.

 

The Company shall, to the maximum extent permitted by law, indemnify and hold
Executive harmless against, and shall purchase director and officer indemnity
insurance on behalf of Executive for, expenses, including reasonable attorney's
fees (the attorney to be selected by Executive, but subject to the consent of
the Company which shall not unreasonably be withheld or delayed), judgments,
fines, settlements and other amounts actually and reasonably incurred in
connection with any proceeding or claim (or threatened proceeding or claim)
arising by reason of Executive's employment by, or service as a member of the
Board of, the Company. The Company shall advance to Executive any expense
incurred in defending any such proceeding or claim (or threatened proceeding or
claim) to the maximum extent permitted by law. This section shall be read in
conjunction with the Indemnification Agreement between the parties and to the
extent there is any conflict between said agreements, the Executive shall be
entitled to the maximum level of indemnification by the Company.

 

Section 6.13 Counterparts.

 

This Agreement may be executed in counterparts, and all of such counterparts
(including facsimile or PDF), when separate counterparts have been executed by
the parties hereto, shall be deemed to be one and the same agreement.

 

[Signature Page Follows]

 



- 16 - 

 

 

IN WITNESS WHEREOF, the Company and Executive have executed this Employment
Agreement as of the date first written above.

 



  ADMA Biologics, Inc.       /s/ Steven A. Elms   By:      Steven A. Elms  
Title:   Chairman of the Board of Directors           EXECUTIVE       /s/ Adam
S. Grossman  

Adam S. Grossman

 

 

 